Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/8/2022, with respect to the previous objection to the drawings have been fully considered and are persuasive.  Applicant has submitted a replacement Figure 1 which obviates the issue.  The previous objection to the drawings has been withdrawn. 

Applicant’s arguments, see Remarks, filed 9/8/2022, with respect to the previous objection to claims 5 & 8 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues. The previous objections to claims 5 & 8 have been withdrawn. 

Applicant’s arguments, see Remarks, filed 9/8/2022, with respect to the previous 112(a) rejection of claim 1 have been fully considered and are persuasive.  Applicant has amended claim 1 to obviate the issue.  The previous 112(a) rejection of claim 1 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 9/8/2022, with respect to the previous 112(b) rejection of claim 1 have been fully considered and are persuasive.  Applicant has amended claim 1 to obviate the issue.  The previous 112(b) rejection of claim 1 has been withdrawn. 

 Drawings
The drawings were received on 9/8/2022.  These drawings are acceptable.

Claim Objections
Claims 6-8 objected to because of the following informalities:  on line 2, “a surface” should be “the surface”, as they all appear to be referencing the surface of claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8, 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a cross-sectional dimension”, but isn’t the cross-section effective a plane and be two-dimensional?  Examiner considers rephrasing to simply “a cross-section” would appear to obviate the issue (presuming this is what Applicant intended with regards to scope).  Clarification required.  
Claim 18 depends on claim 4, which has been canceled.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorenz et al. (US 20030019253, “Lorenz”).
Lorenz teaches an appliance comprising:

For Claim 1:
A method performed by a cleaning device having a loading opening and a container for textile treatment comprising: 
detecting a spatial location of a plurality of points of a surface of a textile as the textile passes through the loading opening (see Figure 1, garment 3a, lamp 11, receiving elements 12 & 13, evaluation circuit 15. [0015], [0072]-[0073].  refer to “when machine is being loaded”); 
determining an area of the surface of the textile in response to the spatial location of the plurality of points of the surface of the textile (see [0015]); 
determining at least one treatment parameter for treating the textile based at least in part on the area of the surface of the textile (see [0015], [0072]-[0073]); and 
performing a treatment of the textile based on the at least one treatment parameter (see [0015], [0072]-[0073]).  

For Claim 2:
The method according to claim 1, wherein determining the at least one treatment parameter is based on determining a volume spanned by the surface of the textile (see [0015]).  

For Claim 3: 
The method according to claim 1, wherein the at least one treatment parameter indicates at least one cleaning parameter (see [0015]).  
  
For Claim 5: 
The method according to claim 1, the method further comprising: determining the area of the surface of the textile is determined in response to a cross-sectional dimension of the textile (refer to 112(b) rejection.  see Figure 1, garment 3a, sending element 11, receiving elements 12 & 13.  [0015], [0072]-[0073]).  The claim language does not necessitate that the cross-section be determined, but only the area be determined “in response” to the cross-section.  The garment being loaded (garment 3a) would be determined in response to the cross-section of the textile, as Figure 1 depicts two points of contact appear to occur with garment 3a.  

For Claim 6: 
The method according to claim 5, wherein the detecting the spatial location of the plurality of points of a surface of the textile includes applying an excitation to the surface of the textile, wherein the excitation comprises a laser beam and wherein the excitation is one-dimensionally or two-dimensionally spatially structured (see Figure 1, garment 3a, lamp 11.  Refer to multiple points of incidence.  [0010],  refer to “laser diode, a gas laser”).  

For Claim 17:
The method according to claim 3, wherein the at least one cleaning parameter is an amount of cleaning agent (see Figure 1, garment 3a.  [0015], [0072]-[0073]).

For Claim 18:
The method according to claim 4, wherein the performing step is further defined as performing a cleaning treatment of the textile based at least partially on the at least one treatment parameter (see Figure 1, garment 3a.  [0015], [0072]-[0073]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lorenz et al. (US 20030019253, “Lorenz”) as applied to claim 5 above, and further in view of Tan et al. (CN 204959394, “Tan”).
Lorenz teaches claim 5.
Lorenz does not appear to teach triangulation of claim 7:

For Claim 7: 
The method according to claim 5, wherein the detecting the spatial location of the plurality of points of a surface of the textile includes triangulation.  

Examiner however, considers it well-known to determine area/volume using triangulation and refers to Tan (see Tan’s Figure 1, triangular laser ranging sensor 6.  machine translation, [0010], [0012], [0031]-[0032]).  Lorenz already teaches using lasers and detecting area/volume (see Lorenz’ [0010], [0015]), and using triangulation laser ranging sensors appear to constitute a simple substitution of sensors (see (see MPEP 2143, "(B) Simple substitution of one known element for another to obtain predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lorenz and more particularly to apply triangulation/triangular laser ranging sensors as taught by Tan because said sensors are known in the art and would predictably be able to determine area/volume. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lorenz et al. (US 20030019253, “Lorenz”) as applied to claim 5 above, and further in view of Ashrafzadeh et al. (US 20100205820, “Ashrafzadeh”).
Lorenz teaches claim 5.
Lorenz does not appear to teach the following:

For Claim 8:
The method according to claim 5, wherein the spatial location of the plurality of points of a surface of the textile is recorded in a temporal sequence.

Ashrafzadeh however, teaches capturing/analyzing image data to determine the surface area of laundry, wherein a number of images are captured within a predetermined amount of time to accurately determine the surface area of the laundry (see Ashrafzadeh’s Figure 6.  [0044]).  Using Lorenz’s sensor-equivalent (see Lorenz’s [0015]) to perform repeated detections in a given time period would likewise be expected to assist in improving the accuracy of the determination of the surface area of the laundry (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lorenz and more particularly to perform additional sensor detections over a predetermined time as taught by Ashrafzadeh so as to improve accuracy in determining the surface area of the laundry.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lorenz et al. (US 20030019253, “Lorenz”).
Lorenz teaches claim 1.  
Lorenz teaches using an evaluation circuit 15 and control circuit 16 which interact with each other (see Lorenz’s [0015], [0068]-[0069], [0073]), and Examiner does not consider Lorenz would explicitly teach the following:

For Claim 9: 
The method according to claim 1, performed by a first device and a second device, 
wherein the area of the surface of the textile is obtained at the first device mounted at the loading opening and sent to the second; 
wherein the area of the surface of the textile is received on the second device; 
wherein the at least one treatment parameter for treating the textile is determined by the second device based at least in part on the area of the surface of the textile and sent to the first device; and 
wherein the at least one treatment parameter is received at the first device.

Examiner however, considers because Lorenz’s circuits 15 & 16 are collectively performing the same functionality by taking the sensor input, calculating the area/volume, and then determining/setting the wash parameters (see Lorenz’s [0015]), Examiner considers reassigning any particular functionality to one or the other between the two interacting circuits as a predictable variation thereof (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).  The same functionality is accomplished regardless of which task is sent back-and-forth between the two circuits.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lorenz and more particularly for the functionality of circuits 15 & 16 to be reassigned because said modification is a predictable variation resulting in the two interacting circuits making the same overall determination with regards to taking the sensor input, calculating the area/volume, and then determining/setting the wash parameters.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718